— Appeal by the defendant from a judgment of the Supreme Court, Suffolk County (Mclnerney, J.), rendered April 6, 1988, convicting him of criminal sale of a controlled substance in the third degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed, and the matter is remitted to the Supreme Court, Suffolk County, for further proceedings pursuant to CPL 460.50 (5).
The defendant’s contention that he was denied the effective assistance of counsel is without merit. The evidence, the law and the circumstances of this case, when viewed in their *656totality as of the time of the representation, indicate that trial counsel provided meaningful representation (see, People v Baldi, 54 NY2d 137). "It is not for this court to second-guess whether a course chosen by defendant’s counsel was the best trial strategy, or even good one, so long as defendant was afforded meaningful representation” (People v Satterfield, 66 NY2d 796, 799-800). Furthermore, a review of the record reveals that the defendant knowingly, voluntarily and intelligently waived his rights and pleaded guilty (see, People v De Simone, 112 AD2d 443). Accordingly, the trial court properly denied the defendant’s motion to vacate his guilty plea. Thompson, J. P., Rubin, Spatt and Balletta, JJ., concur.